            Case 3:16-cv-05392-WHO Document 104 Filed 08/31/20 Page 1 of 4



1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT

8                                NORTHERN DISTRICT OF CALIFORNIA

9
10   LACEY HERNANDEZ; and                      )   Case No.: 16-CV-05392-WHO
     BRENDA MORALES,                           )
11                                             )   [COLLECTIVE LAWSUIT PURSUANT TO
                   Plaintiffs,                 )   29 USC §216(b)]
12         vs.                                 )
                                               )   [PROPOSED] ORDER OF FINAL
13
     SEPHORA USA, INC., a Delaware             )   APPROVAL AND FINAL JUDGMENT
14   corporation; and DOES 1 through 10,       )   OF DISMISSAL
     inclusive,                                )
15                                             )   DATE:  August 26, 2020
                   Defendants.                 )   TIME:  2:00 p.m.
16                                             )   COURTROOM: 2
17                                             )
                                               )
18                                             )
                                               )
19                                             )
20
21
22
23
24
25
26
27
28
                                              i
                 [PROPOSED] ORDER GRANTING MOTION FOR APPROVAL OF SETTLEMENT
            Case 3:16-cv-05392-WHO Document 104 Filed 08/31/20 Page 2 of 4



1           The motion of Plaintiffs Lacey Hernandez and Brenda Morales for Final
2    Approval of Collective Lawsuit Settlement came on regularly for hearing on August
3    26, 2020. Named Plaintiffs and Opt-In Plaintiffs appeared through their counsel of
4    record, Matthew F. Archbold, of Deason & Archbold; Defendant appeared through
5    their counsel of record, Andrew R. Livingston, of Orrick, Herrington & Sutcliffe,
6    LLP.
7           Having received and considered the Status of Settlement Administration and
8    Notice Procedures, and Request for Final Approval of Collective Action Settlement,
9    Final Award of Collective Action Counsel's Attorney Fees and Costs, and Named
10   Plaintiff Service Payments filed herewith, and all exhibits and declarations attached
11   thereto, the within Judgment is entered as follows:
12          1.     All terms used herein shall have the same meaning as defined in the
13   Settlement Stipulation.
14          2.     The Court finds that the Settlement Stipulation has been reached as a
15   result of intensive, serious and non-collusive arms-length negotiations. The Court
16   further finds that the Parties have conducted extensive investigation and research
17   and counsel for the Parties are able to reasonably evaluate their respective positions.
18   The Court also finds that settlement at this time will avoid additional substantial
19   costs, as well as avoid the delay and risks that would be presented by the further
20   prosecution of the Lawsuit.
21          3.     The Court finds that distribution of the Notice directed to the Opt-In
22   Plaintiffs as set forth in the Settlement Stipulation and the other matters set forth
23   therein have been completed in conformity with the Order of Preliminary Approval,
24   including individual Notice of Settlement by first class mail to all Opt-In Plaintiffs
25   who could be identified through reasonable effort. The Court finds the Notice of
26   Settlement sent to all Opt-In Plaintiffs provided due and adequate notice of the
27   proceedings and of the matters set forth therein, including the proposed settlement
28   set forth in the Settlement Stipulation, to all persons entitled to such Notice of
                                              1
                 [PROPOSED] ORDER GRANTING MOTION FOR APPROVAL OF SETTLEMENT
            Case 3:16-cv-05392-WHO Document 104 Filed 08/31/20 Page 3 of 4



1    Settlement, and the Notice of Settlement fully satisfied the requirements of due
2    process. No Opt-In Plaintiff objected to the settlement.
3           4.      This Court hereby approves the settlement set forth in the Settlement
4    Stipulation and finds that the settlement is fair, adequate and reasonable, and directs
5    the Parties to effectuate the settlement according to its terms. The Court has
6    reviewed the monetary recovery that is being granted as part of the settlement and
7    recognizes the significant value to the Opt-In Plaintiffs of that recovery.
8           5.      The Court hereby orders Defendants to distribute the Maximum
9    Settlement Amount in accordance with the provisions of the Settlement Stipulation.
10          6.      The Court hereby finds the Collective Action Counsel Fees and Costs
11   requested to be reasonable and awards the Attorneys’ Fees in the amount of One
12   Hundred       Twenty-Seven     Thousand    Three    Hundred     Seventy-Five    Dollars
13   ($127,375.00) and Litigation Expenses in the amount of Seventeen Thousand Four
14   Hundred Twenty-Five Dollars ($17,425.00) and orders that said Collective Action
15   Counsel Fees and Costs be paid pursuant to the Settlement Stipulation.
16          7.      The Court hereby approves service awards to Named Plaintiffs in the
17   amount of Seven Hundred and Fifty Dollars ($750.00) for each Named Plaintiff.
18   The Court hereby orders the Named Plaintiff service awards be paid pursuant to the
19   Settlement Stipulation.
20          8.      The Court hereby approves Settlement Administration Costs to the
21   Settlement Administrator in the amount of Eight Thousand Seven Hundred Dollars
22   ($8,700.00). The Court hereby orders Defendant to pay the Settlement
23   Administration Costs in accordance with the provisions of the Settlement
24   Stipulation.
25   ////
26          9.      The Effective Settlement Date shall be the thirtieth (30th) day following
27   entry of this Order.
28          10.     Without affecting the finality of this Judgment in any way, this Court
                                               2
                  [PROPOSED] ORDER GRANTING MOTION FOR APPROVAL OF SETTLEMENT
            Case 3:16-cv-05392-WHO Document 104 Filed 08/31/20 Page 4 of 4



1    hereby retains continuing jurisdiction over the interpretation, implementation and
2    enforcement of the settlement and Settlement Stipulation, and all orders and
3    judgments entered in connection therewith.
4          11.     If the Settlement does not become final and effective in accordance with
5    the terms of the Settlement Stipulation, then this Judgment and all orders entered in
6    connection herewith shall be rendered null and void and shall be vacated.
7          IT IS SO ORDERED.
8
9
10   DATED: August 31, 2020                  ____________________________________
                                             Hon. William H. Orrick
11                                           United States District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
                 [PROPOSED] ORDER GRANTING MOTION FOR APPROVAL OF SETTLEMENT
